Citation Nr: 0527585	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  03-06 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active service from November 1977 to November 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  A personal 
hearing at the RO was held in May 2003.  The case returns to 
the Board following a remand to the RO in October 2004 to 
hold a Travel Board hearing. 

The veteran testified before the undersigned at a Travel 
Board hearing in August 2005.  A transcript of that hearing 
is associated with the claims folder. 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no evidence of schizophrenia in service or for 
several years thereafter, and no competent evidence of a 
nexus between the veteran's current schizophrenia and his 
period of active service.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, 
claimed as schizophrenia, is not established.  38 U.S.C.A. 
§§ 1112, 1131, 1132, 1137, 5107 (West 2002);  38 C.F.R. §§ 
3.303, 3.307, 3.309(a) (2005). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. § 3.307(a)(3); see 38 C.F.R. § 3.309(a) 
(listing applicable chronic diseases, including psychoses).  

In this case, the Board notes the veteran does have a current 
diagnosis of schizophrenia, chronic undifferentiated type, as 
evidenced by a May 2002 letter by "P.V.", M.D., a VA Staff 
Psychiatrist, and by Social Security Administration medical 
records.  VA outpatient records dated April 1997 through June 
2003 further indicate that the veteran has been recently 
treated by Dr. V. for schizophrenia.  

The veteran asserts that he first experienced schizophrenia-
type symptoms (auditory hallucinations) in December 1978.  
The veteran contends that during most of 1982 (within a year 
of separation from the service) the number of auditory 
hallucinations increased.  

The Board observes there is no medical evidence in the 
service medical records (SMRs) and service personnel records 
(SPRs) of complaints, treatment, or diagnosis of 
schizophrenia or any psychiatric disorder during the 
veteran's service years.  The veteran alleges various 
performance issues affected by his schizophrenia during 
service; however, his records indicate exemplary performance 
of his duties.  Thus, there is no competent evidence of a 
nexus between the current schizophrenia and the veteran's 
period of active service.  Boyer, 210 F.3d at 1353; Maggitt 
v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The Board 
must find that the service medical records, as a whole, 
provide very negative evidence against this claim. 

Post-service, the Board notes the first medical evidence of 
schizophrenia in the claims folder is approximately three and 
one-half years after discharge.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).

A June 1985 private hospital report (Einstein Medical Center) 
indicates the veteran was hospitalized for over a week and 
was diagnosed with schizophrenia.  The veteran reported to 
hospital staff that he had no prior history of psychiatric 
problems until four weeks prior to admission.  This admission 
by the veteran, at this time, must be afforded great 
probative weight and provides more negative evidence against 
the claim.    

The post-service medical evidence shows the schizophrenia was 
not manifest to a compensable degree within one year of 
service, and the veteran cannot obtain service connection for 
a disorder on a presumptive basis.  38 C.F.R. §§ 3.307, 
3.309(a).    

The veteran also relies on a May 2002 letter by Dr. V. and 
related VA outpatient records dated April 1997 through June 
2003 indicating treatment by same for schizophrenia.  In the 
May 2002 letter to the RO, Dr. V. opines that the veteran 
likely had active schizophrenia during service.  In 
evaluating the probative value of competent medical evidence, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

Dr. V. has not provided any factual or medical support for 
his contention, despite an August 2002 letter from the RO 
asking him to clarify his opinion.  A medical opinion that 
relies on history as related by the veteran is no more 
probative than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet App. 229, 233 (1993).  See LeShore v. Brown, 8 
Vet. App. 406 (1995) (indicating that medical records that 
document medical history provided by a veteran but do not 
provide additional enhancement or analysis are not competent 
medical evidence required to establish service connection).  
The Board finds that the opinion of Dr. V. is of limited 
probative value and outweighed by the service and post-
service medical evidence of record. 

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125  F.3d 
1477. 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Despite the veteran's personal contentions and statements, 
review of all VA and private medical records in the claims 
folder does not demonstrate that the schizophrenia is related 
to, caused by, or incurred in service.  The Board emphasizes 
that the veteran, as a lay person, is not competent to offer 
an opinion as to the etiology of his disorder.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See Routen v. Brown, 10 
Vet. App. 183 (1997) ("a lay person is generally not capable 
of opining on matters requiring medical knowledge").  
Accordingly, the veteran's personal opinion that he had 
schizophrenia in service or that it is otherwise related to 
service is not a satisfactory basis for awarding service 
connection.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).  The claim for service 
connection is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in April 
2001, August 2002, and June 2003 the RO advised the veteran 
of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  

None of the above letters specifically asked the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  However, the Board is satisfied that the veteran 
actually knew to submit such evidence to the RO, given the 
amount of information he has submitted to VA.  In fact, the 
August 2001 rating decision, January 2003 statement of the 
case (SOC), February 2003 supplemental statement of the case 
(SSOC), and May 2004 SSOC all advised the veteran of what 
missing evidence was relevant and necessary to demonstrate 
service connection.  Therefore, any failure to make the 
specific request is non-prejudicial, harmless error.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  Moreover, the January 2003 SOC includes 
the text of the regulation that implements the notice and 
assistance provisions from the statute.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, the Board emphasizes that neither the veteran nor his 
representative has made any showing or allegation that the 
timing of receipt of VCAA notice has prejudiced him in any 
way.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (the 
appellant bears the initial burden of demonstrating VA's 
error in the adjudication of a claim and how that error was 
prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's SMRs, SPRs,  VA outpatient treatment records, 
Social Security Administration medical records, and various 
private medical records as identified and authorized by the 
veteran.  The Board notes that in response to requests for 
records, three medical providers indicated that no records 
were available or had been destroyed.  In addition, the 
veteran provided an authorization to release private medical 
records from 1982 for J.H., MD., contending treatment for a 
"nervous condition."  However, per his statements at the 
August 2005 Travel Board hearing and in a July 2003 
authorization to release, the veteran indicated these records 
were possibly destroyed or were otherwise unavailable.  It is 
common practice for hospitals and physicians to retain 
medical records for as long as required by law and then to 
destroy them.  Also, one provider (J.B., MD.), failed to 
reply to the RO's request for records from 1985-87.  The RO 
notified the veteran in the May 2004 SSOC that the provider 
had failed to respond.  However, these records are four years 
after his discharge from service, and thus would not be 
facially relevant to his claim.  Furthermore, given the age 
of these records and lack of response from the provider, 
these records were likely destroyed.  

The Board notes that the RO has not secured a medical opinion 
concerning the etiology of the veteran's schizophrenia.  See 
38 U.S.C.A. § 5103A(d).  However, as discussed above, there 
is simply no competent evidence to support the veteran's 
claim of service connection.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (there must be some evidence of a 
causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  
The Board is satisfied that all relevant evidence identified 
by the veteran has been secured, and that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  


ORDER

Service connection for an acquired psychiatric disorder, 
claimed as schizophrenia, is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


